IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48910

 In the Matter of: John Doe II, A Child          )
 Under Eighteen (18) Years of Age.               )
 JOHN DOE I and JANE DOE I, husband              )
 and wife,                                       )   Filed: October 26, 2021
                                                 )
         Petitioners-Respondents,                )   Melanie Gagnepain, Clerk
                                                 )
 v.                                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
 JOHN DOE (2021-24),                             )   BE CITED AS AUTHORITY
                                                 )
         Respondent-Appellant.                   )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Laurie A. Fortier, Magistrate.

       Judgment terminating parental rights, affirmed.

       Anthony R. Geddes, Ada County Public Defender; Joshua M. Wickard, Deputy
       Public Defender, Boise, for appellant.

       West Legal Offices, P.C.; Jefferson H. West, Boise, for respondents.
                 ________________________________________________

HUSKEY, Chief Judge
       John Doe (Father) appeals from the magistrate court’s order terminating his parental rights
to a minor child, John Doe II (the child). The magistrate court held that Father abandoned the
child and that termination is in the best interests of the child. Father alleges these holdings are not
supported by substantial and competent evidence. Because the magistrate court’s findings that
Father abandoned the child and termination of Father’s parental rights is in the best interests of the
child are supported by substantial and competent evidence, the judgment terminating Father’s
parental rights is affirmed.




                                                      1
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Father is the biological father of the child. The child’s biological mother (Mother) and her
husband (Stepfather) filed a consolidated petition to terminate Father’s rights and allow Stepfather
to adopt the child. The petition alleged that termination was appropriate pursuant to Idaho Code
§ 16-2005 because Father had not had contact with the child in over a year. The magistrate court
read the allegation as an allegation of abandonment, which was Mother’s focus at trial. A trial was
scheduled at which both Mother and Father testified and several exhibits were admitted. Following
the trial, the district court entered written findings of fact and conclusions of law and ordered
Father’s parental rights terminated.
       The magistrate court found there were four significant periods of time during which Father
did not have contact with the child: (1) between January 2014 and September 9, 2015; (2) between
September 2015 and December 1, 2017; (3) between January 2018 and March 2020; and
(4) between August 19, 2020, and May 20, 2021. The magistrate court found that for each period,
Mother met her burden of proof and persuasion of showing abandonment, and then the court held,
“According[ly], the burden of production shifts to [Father] to present evidence of ‘just cause’ why
he willfully failed to maintain a normal parental relationship” with the child. The magistrate court
found that although Father is disabled and recovering from a 2019 cancer diagnosis, Father “did
not produce evidence that logistical or financial issues prevented him from exercising visitation or
maintaining parental contact with [the child] during each of the three periods exceeding one year.”
The district court specifically considered the obstacles Father faced, including his disability “due
to PTSD, anxiety, and depression,” his medical condition, and the fact that Father lives in a
different state. Nonetheless, the magistrate court found that even with those circumstances, Father
failed to demonstrate how his health or geographical considerations prevented him from exercising
in-person visitation, electronic communication, or from maintaining “even a minimal parental
relationship.” Thus, the district court found that Mother had established abandonment by clear
and convincing evidence.
       The magistrate court then assessed whether termination is in the best interests of the child
and concluded it was. The magistrate court held that Mother has exclusively cared for the child
since 2013 and Stepfather has been a part of the child’s life since 2015. The magistrate court noted
that the child is secure in his home with Mother and Stepfather, who meet his physical and

                                                      2
emotional needs. In contrast, Father’s contact has been “sporadic and disruptive,” the child “has
a negative emotional response” when Father’s name comes up, and Father’s “brief attempts to
engage with his [child], then disappear without explanation for years at a time, are not in the best
interest of his [child.] For a period of seven years, [Father’s] sporadic communication and
complete lack of parental relationship has negatively impacted his [child].” The magistrate court
weighed Father’s limited relationship with the child against the continued stability and certainty
that the child would experience if Father’s parental rights were terminated and the court held it in
the child’s best interests to terminate Father’s parental rights.
       The magistrate court entered a judgment terminating Father’s parental rights. Father
appeals.
                                                  II.
                                    STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. In re Doe, 143 Idaho
343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood to be
evidence indicating that the thing to be proved is highly probable or reasonably certain. In re Doe,
143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate court’s decision must be
supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.
                                                 III.
                                             ANALYSIS
       Father asserts that the magistrate court erred in finding that he abandoned his child and
termination of his parental rights is in the best interests of the child. Mother asserts the court did
not err in either determination.




                                                        3
A.     The Magistrate Court’s Findings Are Supported by Substantial and Competent
       Evidence
       On appeal, Father challenges the magistrate court’s finding that he abandoned his child by
failing to maintain a normal parental relationship. The magistrate court’s determination that Father
abandoned his child by failing to maintain a normal parental relationship is supported by
substantial and competent evidence.
       1.      The magistrate court did not err when it found Father abandoned his child
       A parent has a fundamental liberty interest in maintaining a relationship with his child.
Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341, 343
(2002). This interest is protected by the Fourteenth Amendment to the United States Constitution.
State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the Termination of
Parent and Child Relationship Act is the philosophy that, wherever possible, family life should be
strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of due process must be
met when terminating the parent-child relationship. State v. Doe, 143 Idaho 383, 386, 146 P.3d
649, 652 (2006). Due process requires that the grounds for terminating a parent-child relationship
be proved by substantial and competent evidence. Id. Because a fundamental liberty interest is at
stake, the United States Supreme Court has determined that a court may terminate a parent-child
relationship only if that decision is supported by substantial and competent evidence. Santosky v.
Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In re Doe, 146 Idaho 759, 761-62, 203
P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at 652.
       Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.
       In this case, the magistrate court terminated Father’s parental rights on the ground of
abandonment, I.C. § 16-2005(1)(a). Pursuant to I.C. § 16-2002(5), abandonment occurs when the
parent has willfully failed to maintain a normal parental relationship including, but not limited to,
reasonable support or regular personal contact. The word “or” is a disjunctive particle used to
express an alternative and, thus, the willful failure to maintain a normal parental relationship can
                                                     4
be based upon either the failure to pay reasonable support, or the failure to have regular personal
contact, or some other failure. Doe I v. Doe II, 148 Idaho 713, 715, 228 P.3d 980, 982 (2010). A
parent’s failure “to maintain this relationship without just cause for a period of one (1) year shall
constitute prima facie evidence of abandonment . . . .” I.C. § 16-2002(5); In re Doe, 155 Idaho
505, 507, 314 P.3d 187, 189 (2013).
       There is no universal standard for what constitutes a normal parental relationship, and
whether such a relationship exists depends on the facts and circumstances of each case. Doe v.
Doe, 150 Idaho 46, 50, 244 P.3d 190, 194 (2010). The petitioner bears the burden of persuasion
to demonstrate that the respondent lacks a normal parental relationship with the child and that there
is no just cause for the failure to maintain such a relationship. Id. If the petitioner is able to meet
this burden, the respondent then has the burden of production to present evidence of just cause.
Id. If the magistrate court finds that just cause has not been established, the petitioning party has
met its burden of persuasion. Id.
       Father does not challenge the magistrate court’s factual finding that he did not maintain
regular personal contact with his child or that for three of the periods when no contact occurred,
the time exceeded one year. Father also does not challenge the magistrate court’s finding that
Mother established Father lacked a normal parental relationship with the child. Instead, Father
argues that although the district court specifically recognized the difficulties Father faced in
maintaining a relationship with his child, including Father’s mental and physical health issues and
his geographic location, the magistrate court failed to accord sufficient weight to those facts when
determining there was no just cause to explain the lack of parental relationship with the child.
Father argues this failure demonstrates the district court failed to exercise reason in concluding
Father had no just cause for not maintaining a relationship. Father also argues that the existence
of a hostile environment between parents may also be evidence of just cause. We disagree.
       On appeal, “the appellate court does not reweigh the evidence to determine if it was clear
and convincing.” Dep’t of Health & Welfare v. Doe, 149 Idaho 207, 210, 233 P.3d 138, 141
(2010). In this case, the magistrate court addressed the barriers Father had to maintaining a normal
parent-child relationship. Father did not present any evidence explaining how any health issues
would justify the complete absence of contact between January 2014 and September 9, 2015,
between September 2015 and December 1, 2017, or between January 2018 and Father’s cancer
diagnosis in 2019. Similarly, Father did not provide any evidence about how the geographical

                                                      5
distance posed a barrier to maintaining regular personal contact through electronic or telephonic
communication. Father provides no additional arguments on appeal relating to these issues.
         Father asserts that because his in-person visitation had to be supervised by his parents and
because Mother moved to Idaho from Washington after the divorce in 2013 without notifying him,
there existed a hostile relationship between Mother and Father, which “would factor into the
analysis of just cause.” This Court generally does not address issues not supported by cogent
argument and citation to legal authority, even in a case terminating parental rights. Idaho Dep’t
of Health & Welfare v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018). Father
does not explain why having his parents (with whom both Mother and the child have a good
relationship) supervise in-person visitation creates a hostile relationship preventing him from
maintaining a normal parent-child relationship with his child. Similarly, he does not explain why
Mother’s move to Idaho created a hostile environment, particularly when there was no evidence
presented that Mother would not allow in-person visitation and the evidence that was presented
showed that Mother facilitated Father’s electronic and telephonic communication with Mother and
the child after the move. The magistrate court appropriately weighed the circumstances in Father’s
life and found there was substantial and competent evidence to conclude that Father abandoned
the child by failing to maintain regular personal contact with the child and that there was no just
cause for the abandonment. As such, the magistrate court’s finding that Father did not establish
just cause for the abandonment is affirmed.1
       2.      The magistrate court did not err when it found termination of Father’s
               parental rights is in the child’s best interests
       Father challenges the magistrate court’s determination that termination of his parental
rights is in the child’s best interests. Once a statutory ground for termination has been established,
the trial court must next determine whether it is in the best interests of the child to terminate the
parent-child relationship. In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When
determining whether termination is in the child’s best interests, the trial court may consider the
parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the
child is placed in protective custody, the improvement of the child while in foster care, the parent’s

1
       Because we affirm the magistrate court’s finding on abandonment based on the failure to
maintain a normal parental relationship, we need not address whether Father abandoned the child
based on Father’s lack of financial support.
                                                      6
efforts to improve his or her situation, and the parent’s continuing problems with the law. In re
Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262,
1270 (2014). A finding that it is in the best interests of the child to terminate parental rights must
still be made upon objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04
(Ct. App. 2012).
        Although not entirely clear, Father appears to challenge the magistrate court’s conclusion
that terminating his parental rights is in the best interests of the child. Father alleges that although
the magistrate court found the contact between Father and the child was “sporadic and disruptive,”
that conclusion ignores Exhibits B, C, and D, which contain several messages between Father and
the child that depict a “positive and normal exchange between parent and child.” The exhibits
support the magistrate court’s findings. Father’s first email contact with the child was in 2017,
and it scared the child. Nonetheless, the child then wrote Father two letters, but Father did not
respond to the child’s second letter in 2018. In 2020, there were approximately three months of
contact through texting between Father and the child before Father discontinued communication.
One of Father’s emails to Mother indicated he had not contacted Mother or the child for “a good
few years.” In another exhibit, Father apologized for not “writing back sooner.” Brief periods of
very limited contact over the course of seven years support the magistrate court’s conclusion that
Father’s contact was sporadic.
        The magistrate court also found that the child “has a negative emotional response when the
topic of [Father] comes up; he cries and experiences anxiety, frustration, depression, and panic
attacks.” This was supported by testimony, which Father does not dispute. As such, the magistrate
court’s finding that Father’s contact was disruptive is supported by substantial and competent
evidence.
        Father also argues the magistrate court abused its discretion because it ignored relevant
precedent in concluding Mother and Stepfather provide a secure and stable home environment,
including providing for the child’s physical and emotional needs. Father asserts this ignores the
presumption of maintaining the parent-child relationship. Finally, Father argues the magistrate
court’s findings improperly assessed which party would better discharge the duties of parenthood
rather than whether it is in the child’s best interests to terminate Father’s parental rights.
        The magistrate court properly weighed the stability and permanency of Mother’s home
against Father’s home and found Mother’s home was more stable and more permanent. The

                                                       7
magistrate court also properly weighed the financial circumstances of each parent. The magistrate
court found that Father’s failure to maintain a normal parent-child relationship had a negative
impact on the child. Based on the evidence and relevant factors, the magistrate court’s conclusion
that termination of Father’s parental rights is in the best interests of the child is supported by
substantial and competent evidence.
        Respondents request attorney fees pursuant to I.C. § 12-121. While respondents are the
prevailing party, we do not find this appeal was pursued frivolously or without foundation. Given
the seriousness of the liberty interest affected in parental termination cases, “reexamin[ing]
conflicting evidence is not frivolous.” Doe v. Roe, 133 Idaho 805, 810, 992 P.2d 1205, 1210
(1999); see also Matter of Doe, 164 Idaho 511, 518, 432 P.3d 60, 67 (2018). Consequently, we
decline to award attorney fees in this case.
                                                IV.
                                         CONCLUSION
        The magistrate court’s finding that Father abandoned his child by failing to maintain a
normal parental relationship without just cause is supported by substantial and competent
evidence, as is the magistrate court’s conclusion that terminating Father’s parental rights is in the
child’s best interests. Accordingly, we affirm the magistrate court’s judgment terminating Father’s
parental rights.
        Judge GRATTON and Judge LORELLO CONCUR.




                                                      8